—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Leventhal, J.), rendered May 1, 2000, convicting him of attempted assault in the first degree, assault in the second degree (two counts), assault in the third degree, aggravated sexual abuse in the third degree (three counts), sexual abuse in the first degree (two counts), menacing in the second degree, unlawful imprisonment in the first degree, unlawful imprisonment in the second degree, and criminal possession of a weapon in the fourth degree (seven counts), after a nonjury trial, and imposing sentence.
*427Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove his guilt of attempted assault in the first degree, assault in the second degree with a dangerous instrument, and felony assault in the second degree by legally sufficient evidence. These arguments are unpreserved for appellate review since the defendant did not make a specific motion for dismissal on any of the grounds he now propounds (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]).
In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of each crime of which he was convicted beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied thát the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5D.
The defendant’s remaining contentions are either without merit or implicate facts dehors the record on appeal. Florio, J.P., Crane, Cozier and Rivera, JJ., concur.